                                                                      USDCSDNY
                                                                      DOCUMENT
                                                                      ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT
                                                                      DOC#:
SOUTHERN DISTRICT OF NEW YORK
                                                                      DATEF-IL-ED_,:2,=-,,,,,,
                                                                                           _=-1-j-02.
                                                                                                   - q
------------------------------------------------------------X
UNITED STATES OF AMERICA,

                                                                             ORDER

                   -against-
                                                                      19   CR. 553 (RMB)
MODESTO ARIAS-SOTO,
                                   Defendant.
------------------------------------------------------------X


        WHEREAS, with the Defendant's consent, his guilty plea allocution was taken before a

United States Magistrate Judge on February 13, 2020;

        WHEREAS , a transcript of the allocution was made and thereafter was transmitted to the

District Court; and

        WHEREAS, upon review of the transcript, this Court has determined that the Defendant

entered the guilty plea knowingly and voluntarily and that there was a sufficient factual basis for

the guilty plea;

        IT IS HEREBY ORDERED that Modesto Arias-Soto ' s guilty plea is accepted;

        IT IS HEREBY FURTHER ORDERED that the parties shall appear for a conference on

March 10, 2020 at 11 :30 am.



Dated: New York, New York
       February 27, 2020

                                                     RICHARD M. BERMAN, U.S.D.J.
